        Case 7:19-cv-11101-KMK Document 17 Filed 03/06/20 Page 1 of 2

~ Mo1·gan-Lewis                                                        -. nt1
                                                                           c   I
                                                                        t-1; ,;

  Michael J. Puma
  Partner
  +1.215.963.5305
  michael.puma@morganlewis.com



  March 6, 2020

  VIA ECF

  Hon. Kenneth M. Karas, U.S.D.J.
  United States District Court for the Southern District of New York
  300 Quarropas Street, Chambers 533
  White Plains, NY 10601-4150


  Re:      Burke, et al. v. Bimbo Bakeries USA, Inc., et al., S.D.N.Y., Case No. 7:19-CV-11101 (KMK)

  Dear Judge Karas:

  I am writing on behalf of Defendants Bimbo Foods Bakeries Distribution, LLC ("BFBD'') and Bimbo
  Bakeries USA, Inc. (''BBUSA'') (collectively, "Defendants'') in the above-referenced case. Pursuant
  to Rule I(C) of Your Honor's Individual Rules of Practice, Defendants respectfully request an
  adjournment of the upcoming premotion conference regarding Defendants' anticipated Motion to
  Dismiss. I am lead trial counsel for Defendants, and, as such, I am required by Rule III(A) of Your
  Honor's Individual Rules of Practice to appear at the conference on behalf of Defendants.
  Unfortunately, due to circumstances outside my control, I am no longer available to attend the
  conference. In support of their request, Defendants state as follows:

           1.      The current date of the premotion conference is March 9, 2020.

          2.       Defendants have not yet requested any adjournments or extensions
                   with respect to the conference.

           3.      Plaintiffs consent to the adjournment sought by Defendants.

  Based on the foregoing, Defendants respectfully request an adjournment of the March 9, 2020
  premotion conference. We greatly appreciate the Court's attention to this request.




                                                     1701 Market Street
                                                     Philadelphia, PA 19103-2921    0   +1.215.963.5000
                                                     United States                  G +1.215.963.5001
        Case 7:19-cv-11101-KMK Document 17 Filed 03/06/20 Page 2 of 2

                                                    -   -----




Hon. Kenneth M. Karas, U.S.D.J.
March 6, 2020
Page 2

Respectfully submitted,

MORGAN, LEWIS & BOCKIUS LLP

By:   Isl Michael J. Puma
      Michael J. Puma
      1701 Market Street
      Philadelphia, PA 19103

      Counsel for Defendants
